Case: 16-50371    Document: 00513737453     Page: 1    Date Filed: 10/27/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit
                                No. 16-50371                              FILED
                              Summary Calendar                     October 27, 2016
                                                                     Lyle W. Cayce
                                                                          Clerk
DAVID MCINTYRE; MADELEINE B. CONNOR,

                   Plaintiffs - Appellants

v.

ERIC CASTRO, a Director and President of the Lost Creek Municipal Utility
District, in his official capacity as a Municipal Utility District Director and in
his individual and official capacities; NANCY NAEVE, a Director of the Lost
Creek Municipal Utility District, in her official capacity as a Municipal
Utility District Director and in her individual and official capacities; GARY
SERTICH, a Director of the Lost Creek Municipal Utility District, in his
official capacity as a Municipal Utility District Director and in his individual
and official capacities; LEAH STEWART, a Director of the Lost Creek
Municipal Utility District, in her official capacity as a Municipal Utility
District Director and in her individual and official capacities; CHUCK
MCCORMICK, a Director of the Lost Creek Municipal Utility District, in his
official capacity as a Municipal Utility District Director and in his individual
and official capacities,

                   Defendants - Appellees



                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:15-CV-1100


Before JONES, WIENER, and CLEMENT, Circuit Judges.
     Case: 16-50371      Document: 00513737453         Page: 2    Date Filed: 10/27/2016



                                      No. 16-50371
PER CURIAM:*
       Appellants appealed the Fed. R. Civ. P. 12(b)(6) dismissal of their Section
1983 claim based on impermissible retaliation under the First Amendment.
This court reviews “de novo motions to dismiss.” Jebaco, Inc. v. Harrah’s
Operating Co., Ins., 587 F.3d 314, 318 (5th Cir. 2009). “Viewing the facts as
pled in the light most favorable to the nonmovant, a motion to dismiss . . .
should not be granted if a complaint provides enough facts to state a claim to
relief that is plausible on its face,” however, “the complaint must allege more
than labels and conclusions, a formulaic recitation of the elements of a cause
of action will not do, and factual allegations must be enough to raise a right to
relief above the speculative level.” Id. (internal quotations omitted).
       Our thorough review of the appellants’ sixth amended complaint, the
briefs in this case, the other pertinent parts of the record, and the applicable
law reveals no error. The district court properly held that appellants failed to
state a claim and correctly determined that “[t]heir vague assertions fall short
of both establishing the personal involvement required to state a claim under
Section 1983 and meeting pleading standards requiring factual allegations
which plausibly give rise to an entitlement to relief.” Mcintyre v. Castro,
2016 WL 1714919, at *3 (W.D. Tex. Apr. 8, 2016). The complaint lacks any
specific factual allegations that appellees organized and directed state action
against appellants. The only two specific allegations either do not constitute
state action (signing a petition) or do not constitute retaliation (a status update
regarding the state of pending litigation). We, therefore, AFFIRM the district




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
    Case: 16-50371   Document: 00513737453    Page: 3   Date Filed: 10/27/2016



                               No. 16-50371
court’s dismissal of the First Amendment retaliation claim and remand of the
state law claims.




                                     3